Citation Nr: 1816879	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral ankle disability, claimed as ankle popping. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2004 to September 2007, with combat service in Iraq from November 2005 to November 2006.  The Veteran is in receipt of the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the service connection benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in September 2017 to present testimony on the issues on appeal.  

The issues of service connection for low back and bilateral ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In sworn hearing testimony provided in September 2017, prior to the promulgation of a decision in this appeal, the Veteran stated that he wished to withdraw his appeal as to the claim of entitlement to service connection for PTSD.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met as to the issue of entitlement to service connection for PTSD. 38 U.S.C. 
§ 7105(d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In hearing testimony provided in September 2017 and recorded in the written transcript of that hearing, the Veteran requested that his appeal of entitlement to service connection for PTSD be withdrawn.  As such, there remains no allegation of error of fact or law for appellate consideration.  The appeal is dismissed with regard to this issue.  


ORDER

The claim of entitlement to service connection for PTSD is withdrawn; the appeal is dismissed. 


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim of entitlement to service connection for disorders of the low back and bilateral ankles.
Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In this instance, the May 2015 examinations are inadequate for the purpose of a service connection determination.  Specifically, the examiner provided the rationale for his negative nexus opinions as  "There is no medical record regarding his ankle or back dysfunction.  There are no documented imaging of the back or ankles."  VA examination, May 2015.  As the examiner diagnosed current disabilities of lumbar strain and bilateral ankle strain as present upon examination, the Board infers that the absence of medical record to which the examiner is referring is in the Veteran's service treatment records.  However, the service treatment records do contain a Post-deployment Health Assessment completed during service in November 2006 in which the Veteran stated that he developed symptoms of back pain during his deployment to Iraq. 

Additionally, as a documented combat Veteran, satisfactory lay or other evidence that an injury or disease was incurred or aggravated during combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Therefore, in a case such as this, a medical opinion is inadequate where the opinion relies on the absence of documentary proof in the service treatment records alone.  

The Board also notes that the examiner seems to use as a supporting rationale for his opinion that there are no documented imaging studies of the low back or bilateral ankles.  If x-rays, magnetic resonance imaging (MRI), or other imaging studies are deemed to be necessary by the examiner, then those studies should be conducted.  Given these deficiencies described in the VA examination reports, new medical opinions with an adequate supporting rationale are required to decide the Veteran's claim.  

Lastly, the Board notes that the Veteran's initial claims form indicated that he was claiming disability related to asbestos exposure and to environmental hazard exposure at Forward Operating Base (FOB) Iskandariyah.  The claims form does not identify which of the disabilities claimed, including several that are not presently before the Board, that the Veteran believed to be related to these exposures.   To that end, additional clarification from the Veteran should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment records not currently associated with the claims file.

2.  Contact the Veteran to clarify whether he is claiming that his low back condition or bilateral ankle condition is due to exposure to asbestos, or due to exposure to environmental hazards at FOB Iskandariyah.   Document the Veteran's response in the claims file. 

3.  AFTER completion of the above, schedule the Veteran for a VA examination, or examinations, to determine the nature and etiology of his claimed low back and bilateral ankle disabilities.   The electronic claims file must be made available to the examiner for review.  

Any imaging studies deemed necessary by the examiner should be conducted. 

After reviewing the claims file and personally examining the Veteran, the examiner should answer the following questions:

a.  Is it at least as likely as not (probability of 50 percent or greater) that a diagnosed low back disability is related to the Veteran's military service, including his credible contemporaneous report on the Post-deployment Health Assessment in his service treatment records documenting the development of back pain during a combat deployment to Iraq?

b.   Is it at least as likely as not (probability of 50 percent or greater) that any diagnosed ankle disability, right and/or left ankle, is related to the Veteran's military service, including his credible report in September 2017 hearing testimony of ankle injuries sustained during combat?

c.  Only if either a low back or ankle disability is asserted by the Veteran to be related to asbestos or environmental hazard exposure is the examiner asked to opine if it is at least as likely as not (probability of 50 percent or greater) that any diagnosed ankle or low back disability is related to the type of exposure claimed.

The examiner should review all pertinent records associated with the claims file, including the text of this remand, the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


